Citation Nr: 1716759	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-32 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hiatal hernia and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim for service connection for allergies and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a prostate disorder, to include as due to exposure to herbicidal agents.

4.  Entitlement to service connection for a heart disorder, to include as due to exposure to herbicidal agents, or as secondary to service-connected hypertension.

5.  Entitlement to service connection for a vascular disorder of the bilateral lower extremities, to include as secondary to service-connected hypertension and the medications taken for such.

6.  Entitlement to service connection for gout (hyperuricemia), to include as secondary to service-connected hypertension and the medications taken for such.

7.  Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease and intervertebral disc syndrome, thoracolumbar spine (lumbar spine disability).

8.  Entitlement to a rating in excess of 10 percent for service-connected hypertension.

9.  Entitlement to a rating in excess of 10 percent for service-connected anxiety disorder.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1955 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With regard to the Veteran's claims to reopen, regardless of any RO determination, the Board must address the question of whether new and material evidence to reopen the claims has been received because the matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing both matters set forth on the title page.

The Board observes that entitlement to service connection for allergies was previously denied in a final May 1977 rating decision.  In this regard, the United States Court of Appeals for Veterans Claims (Court) held that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 62 F.3d 399 (Fed. Cir. 1996).

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra, at 8.  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decision while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for allergies.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The Board recognizes that the Veteran appears to be raising the issue of entitlement to service connection for a cervical spine disorder in a September 2015 statement.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

The issues of whether new and material evidence has been received to reopen the claims for service connection for hiatal hernia and allergies are addressed in the decision below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision decided in June 1976, the RO denied the Veteran's claim of entitlement to service connection for hiatal hernia; he did not appeal this decision.

2.  Additional evidence associated with the claims file since the June 1976 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate the claim for service connection for hiatal hernia, and it raises a reasonable possibility of substantiating the claim.

3.  In a final decision decided in May 1977, the RO denied the Veteran's claim of entitlement to service connection for allergies; he did not appeal this decision.

4.  Additional evidence associated with the claims file since the May 1977 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate the claim for service connection for allergies, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1976 rating decision in which the RO denied the claim for service connection for hiatal hernia is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2016).

2.  As evidence received since the June 1976 rating decision is new and material, the criteria for reopening the claim for service connection for hiatal hernia are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The May 1977 rating decision in which the RO denied the claim for service connection for allergies is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

4.  As evidence received since the May 1977 rating decision is new and material, the criteria for reopening the claim for service connection for allergies are met.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision with regard to the petition to reopen the claims for service connection for hiatal hernia and allergies is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this point.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for hiatal hernia was denied in a June 1976 rating decision.  The RO noted that, despite a March 1975 finding of a small sliding hernia, a May 1976 VA examination was negative for any gastrointestinal problems.  At the time of the June 1976 rating decision, the evidence of record included his service treatment records and the May 1976 VA examination.  

Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with that decision.  No further communication regarding his claim for a back disorder was received until January 2011, when VA received his informal petition to reopen such claim.  Therefore, the June 1976 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Veteran's claim for service connection for allergies was denied in a May 1977 rating decision.  The RO noted that, despite evidence of current treatment for allergies, the Veteran's service treatment record explicitly noted that he had no known allergies.  At the time of the May 1977 rating decision, the evidence of record included his service treatment records.  

Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with that decision.  No further communication regarding his claim for a back disorder was received until January 2011, when VA received his informal petition to reopen such claim.  Therefore, the May 1977 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claims, such regulation is inapplicable as no new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Furthermore, 38 C.F.R. § 3.156(c) is also inapplicable, as the Veteran's service treatment records were of record at the time of the June 1976 and May 1977 rating decisions.

With regard to the Veteran's hiatal hernia, evidence added to the record since the June 1976 rating decision includes his lay statements concerning his in-service and post-service symptoms, VA treatment records, post-service military treatment records, and a February 2013 VA examination report.  His treatment records indicate ongoing gastrointestinal problems, including his VA treatment records and post-service military treatment records demonstrating problems with and a history of hiatal hernia, pyrosis, and reflux esophagitis.  A May 1989 post-service military treatment records notes the Veteran's slight indigestion, as well as a history or hiatal hernia.  A January 1991 treatment record indicated that the Veteran's chest pain was associated with gastroesophageal reflux disease (GERD).  Moreover, a November 2010 VA treatment record noted that his chest pain, of which he complained of during active duty, was associated with his hiatal hernia and was relieved by burping.

The Board finds that such evidence is new because it was not before the RO at the time of the June 1976 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a hiatal hernia, namely the presence of a current disorder and a possible relationship to either his military service.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.

With regard to the Veteran's allergies, evidence added to the record since the May 1977 rating decision includes his lay statements concerning his in-service and post-service symptoms, VA treatment records, post-service military treatment records, and a February 2013 VA examination report.  His treatment records indicate ongoing upper respiratory problems, including his VA treatment records and post-service military treatment records demonstrating problems with chronic allergic rhinitis.  A May 1983 post-service military treatment record notes a diagnosis of common cold/rhinitis/upper respiratory infection.  A November 2010 VA treatment record noted that a review of the Veteran's systems was positive for allergic rhinitis throughout the year since the Vietnam War.

The Board finds that such evidence is new because it was not before the RO at the time of the May 1977 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for allergies, namely the presence of a current disorder and a continuity of symptoms since his military service.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for hiatal hernia is reopened.

New and material evidence having been received, the claim of entitlement to service connection for allergies is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

At the outset, the Board notes that there appears to be outstanding VA treatment records that may be pertinent to the Veteran's claims.  For example, the June 2016 Statement of the Case notes review of VA treatment records from the Pensacola, Florida VA Healthcare System dated from September 1999 to June 2016; however, the only treatment records from this facility associated with the claims file are dated from November 2001 to February 2013.  Furthermore, treatment records from the Biloxi, Mississippi VA Medical Center dated from May 2006 to August 2012, are associated with the record; however, those records indicate that the Veteran underwent treatment dating back to at least 1997.

Because the VA treatment records currently associated with the record appear to be incomplete, and because any outstanding records, if procured, could bear on the outcome of his claims on appeal, efforts must be made to obtain a complete copy of all VA treatment records from the Biloxi, Mississippi and the Pensacola, Florida VA Health Systems.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.
Prostatitis

With regard to the Veteran's claim for prostatitis, he underwent a VA examination in June 2012.  The examiner noted a history of chronic prostatitis and benign hypertrophy of the prostate with urinary obstruction.  The examiner then reviewed his service and post-service treatment records, including his reports of medical examination and the June 1982 diagnosis of chronic prostatitis.  The examiner opined that his current diagnoses were less likely than not incurred in or caused by the gradual onset of his urologic obstruction that occurred in April 1971.  The examiner indicated that the April 1971 problem had resolved and there was no objective evidence of chronic or recurrent prostatitis for eleven years.  Moreover, the examiner noted that the Veteran's discharge examination was silent for any chronic or recurrent prostatitis with normal prostate examinations reported.

The Veteran underwent another VA examination in February 2013.  The examiner noted a current diagnosis of benign prostatic hypertrophy diagnosed around 1982 with residual urinary obstruction, occasional urine incontinence, and chronic prostatitis.  The examiner opined that the Veteran diagnosed disability was not related to his in-service treatment for prostatitis in April 1971 because there was no evidence of prostatic hypertrophy, and subsequent treatment records were silent for any further prostate conditions until 1982.

The Board finds that the June 2012 and February 2013 opinions are inadequate to resolve the Veteran's claim.  Initially, although the examiners discussed the April 1971 service treatment record and August 1972 and July 1973 reports of medical examination, they indicated that there were no further complaints from April 1971 until June 1982.  However, his service treatment records and immediate post-service treatment records reflect complaints of or treatment for urinary and prostate problems.  In June 1975, he reported painful urination, and in September 1976, five months after his discharge, a treatment record noted an impression of prostatic enlargement.  Furthermore, the June 1982 treatment record that diagnosed chronic prostatitis also noted that his complaints of post-voiding dribbling were "longstanding but perhaps increasing lately."  Thus, the opinion appears to be based on inaccurate factual premises.  See Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  

Furthermore, the opinions rely on the lack of contemporaneous medical records documenting ongoing symptoms of a urinary or prostate disorder during service or immediately following service to form the basis of the opinions that the Veteran's prostatitis was not related to his military service.  A VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this regard, throughout the appeal period, the Veteran indicated that he did not always seek or receive treatment for his urinary problems, but that he nevertheless experienced symptoms such as post-voiding dribbling both before and after April 1971.  See, e.g., May 2015 Statement.

Furthermore, in a statement received in June 2013, the Veteran raised the question of whether or not his prostate/urinary problems were related his service in the Republic of Vietnam and his presumed exposure to herbicidal agents.  In this regard, the Veteran's military personnel records reflect service in DaNang and Chu Lai.

While the Veteran's prostate and urinary disorders are not among the presumptive diseases associated with exposure to herbicides listed in 38 C.F.R. § 3.309(e) (2016), service connection for a disability claimed as due to herbicide exposure may nevertheless be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Thus, because the medical evidence of record is insufficient to resolve the Veteran's claim, an addendum opinion is necessary that fully considers his lay statement concerning the onset and continuity and his medical history, as well as all theories of entitlement.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).
Heart Disorder

With regard to the Veteran's claimed heart disorder, he underwent a VA examination in June 2012.  The examiner noted his complaint of chest pain in October 1974, as well as a medical history of bradycardia.  After reviewing the service and post-service treatment records, the examiner noted that, despite his subjective complaints, there was no objective evidence of ischemic heart disease, and that the atypical chest pain was not related to the Veteran's hypertension or subjective complaints.

In February 2013, he underwent another VA examination.  The examiner noted that there was no objective evidence of a current heart disorder.  The examiner noted that records from 1989 showed premature ventricular contractions which was a benign condition, and that the Veteran's current benign bradycardia was consistent with his normal baseline heart rate, and was not a diagnosed disorder.

Subsequently, in August 2015, the Veteran was admitted to the hospital with complaints of left jaw tingling radiating down the left side of his chest and arm.  He was diagnosed with paroxysmal atrial flutter with slow ventricular response and symptomatic bradycardia.  He was instructed to follow up with a cardiologist.  The August 2015 treatment record also recommended that the Veteran stop taking metoprolol and consider an antihypertensive medication that will not contribute to bradycardia.  In a June 2016 statement, he indicated that his treatment provider recommended the installation of a pacemaker.

Given that the August 2015 treatment record notes diagnoses of paroxysmal atrial flutter with slow ventricular response and symptomatic bradycardia, an addendum opinion is necessary to address these diagnoses and whether they related to the Veteran's military service, to include his exposure to herbicidal agents, or whether they are secondary to his service-connected hypertension.  See Barr, supra.




Vascular Disorder and Gout

In February 2013, the Veteran underwent a VA examination to address whether his vascular disorder of the bilateral lower extremities and gout (hyperuricemia) were related to his military service or secondary to his service-connected hypertension.  The examiner noted a history of venous insufficiency and a history of gout on maxide.  The examiner opined that his mild bilateral lower extremity venous reflux was consistent with natural age, that it was not the result of or caused by his service-connected hypertension, that the condition was present in over fifty percent of the population, and that the most likely etiology was natural aging exacerbated by prolonged standing and a sedentary lifestyle.  

With regard to the diagnosis of primary congenital hyperuricemia with residual hypertrophy, the examiner opined that such was not proximately due to or the result of his service-connected hypertension, to include the medication taken for such.  The examiner noted that the Veteran's current uric acid level was high, consistent with hyperuricemia without taking a diuretic medication.  The examiner noted that the claims file was silent as to gout or hyperuricemia during service.  Furthermore, the examiner stated that, although diuretics have been associated with elevated uric acid levels, the elevation resolves after discontinuance of the drug.

While the examiner addressed whether the Veteran's vascular disorder of the bilateral lower extremities and gout (hyperuricemia) were caused, due to, or related to his military service or his service-connected hypertension, the examiner failed to address whether those disorders were aggravated by his service-connected hypertension, to include the medication taken for such.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448.

Therefore, an addendum opinion is necessary with regard to these claims.  See Barr, supra.  In providing the addendum opinion, the examiner should address the significance, if any, of the February 1979 post-service treatment record in which the Veteran was diagnosed with both high blood pressure and increased uric acid.

Hiatal Hernia

The Veteran underwent a VA examination in June 2012 to address his other claims.  Pertinent to his hiatal hernia, however, the examiner noted a diagnosis of hiatal hernia with reflux esophagitis in 1989, and the Veteran attributed his chest pain to his hiatal hernia because, sometimes when he burps, the chest pain resolves.  No opinion was provided as to whether his hiatal hernia was related to service.

In February 2013, he underwent another VA examination.  The examiner noted a history of hiatal hernia during service; however, the examiner indicated that such was resolved without residuals.  The examiner also noted nonservice-connected mild asymptomatic GERD found incidentally on exam.  The examiner opined that the hiatal hernia and GERD were not the same as the hernia shown in service in 1975 because such had resolved based on the current gastrointestinal series.

The Board finds that the February 2013 opinion is insufficient because it does not reflect consideration of all pertinent evidence.  Specifically, in addition to the March 1975 diagnosis of a small sliding hernia, other service and post-service treatment records reflux complaints related to gastrointestinal problems.  In August 1972, the Veteran reported indigestion and chest pain.  In December 1975, a treatment provider noted peptic acid and reflux symptoms.  Post-service treatment records continue to reflect his complaint of chest pain, as well as symptoms such as pyrosis.  See February 1979 Treatment Record; February 1988 Treatment Record.  Additionally, a January 1991 treatment record noted that the Veteran's periodic chest pain was often attributed to GERD and dated back fifteen years.  As a result, it appears the opinion is based on an inaccurate factual history and, therefore, it is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  Moreover, the opinion fails to reflect consideration of his lay statements concerning the onset and continuity of symptoms.  See Dalton, supra.

Therefore, an addendum opinion is necessary with regard to this claim.  See Barr, supra.  In providing the addendum opinion, the examiner should address the significance, if any, of the August 1972 report of indigestion and chest pain, the December 1975 notation of peptic acid and reflux symptoms, and the Veteran's post-service treatment records reflecting complaints of chest pain and gastrointestinal symptoms such as pyrosis, and the January 1991 treatment record attributing his chest pain to GERD.

Allergic Rhinitis

In February 2013, the Veteran underwent a VA examination to address his claimed allergic rhinitis.  The examiner noted that, although allergic rhinitis was shown in service and his subjective complaints of occasional sneezing episodes, there was no objective evidence of a current allergic rhinitis/sinusitis disorder.  The examiner noted that the Veteran's separation physical examination was silent as to sinus conditions, allergies, or allergic rhinitis, demonstrating that the December 1975 notation of allergic rhinitis had resolved.

The Board finds that the February 2013 opinion is insufficient because it does not reflect consideration of all pertinent evidence.  Specifically, in addition to the December 1975 notation of allergic rhinitis, other service and post-service treatment records reflect complaints related to allergies and/or sinus problems.  In August 1972, the Veteran reported sneezing problems.  In 1975 or 1976, he reported frequent sneezing.  Post-service treatment records continue to reflect his complaint of frequent sneezing.  See October 1976 and December 1976 Treatment Records.  Furthermore, in May 1983, the Veteran was once again diagnosed with rhinitis and, as noted in the decision, in November 2010, a VA treatment provider noted that a review of his systems was positive for allergic rhinitis throughout the years since the Vietnam War.  As a result, it appears the opinion is based on an inaccurate factual history and, therefore, it is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  Moreover, the opinion fails to reflect consideration of the Veteran's lay statements concerning the onset and continuity of symptoms.  See Dalton, supra.

Therefore, to ensure that a complete record upon which to decide the Veteran's claim, a new examination is necessary that adequately addresses any current diagnoses, as well as the Veteran's relevant service and post-service records.  See Barr, supra.

Increased Ratings

The most recent VA examinations to assess the nature and severity of the Veteran's service-connected lumbar spine disability, hypertension, and anxiety disorder were in June 2012, February 2013, and July 2012, respectively.  However, evidence associated with the record, including the Veteran's lay statements, appears to indicate a possible worsening of those disabilities.  For example, with regard to his lumbar spine disability, in a March 2015 statement, he described a number of functional impairments related to his back, including increased pain with repeated use.  In a September 2015 statement, the Veteran indicated that he had been place on new blood pressure medication after being admitted to the emergency room for cardiac symptoms and an abnormal heart beat.  Finally, although he denied suicidal ideation and hallucinations during the July 2012 VA examination, in August 2015, he reported occasional suicidal ideation and hallucinations.

Given the foregoing, contemporaneous examinations are needed to fully and fairly evaluate his claims for higher ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Furthermore, with regard to his lumbar spine disability, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this regard, the June 2012 does not address range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

With regard to the Veteran's claim for a TDIU, because he claimed that he is unemployable due to his service-connected anxiety disorder and hypertension, and his prostatitis, see April 2011 VA Form 21-8940 the Board finds that that issue is inextricably intertwined with his claim for higher ratings for anxiety disorder and hypertension, as well as his claim for service connection for prostatitis, since any decision on those matters may affect his entitlement to a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the Veteran's claim for the second issue).  As such, entitlement to a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a complete copy of all VA treatment records not currently of record from the VA Health Systems in Biloxi, Mississippi, and Pensacola, Florida, dating back to the 1990s.  

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  After all outstanding records have been associated with the claims file, return the claims file to an appropriate VA examiner(s) to provide answers to the questions posed below.  The record and a copy of this Remand must be made available to the examiner(s).  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion(s).

Following a review of the entire record, to include the Veteran's lay statements concerning onset and continuity of symptomatology, the examiner(s) should address the following questions:

(a) Prostate Disorder(s)-Is it at least as likely as not (i.e., a 50 percent or greater probability) that any prostate disorder, to include prostatitis, had its onset during, or is otherwise related to, his active duty service, to include the Veteran's presumed exposure to herbicidal agents while service in the Republic of Vietnam?

In offering any opinion, the examiner must consider the full record, to include the April 1971 diagnosis of prostatitis, the June 1975 report of painful urination, the September 1976 impression of prostatic enlargement, and the September 1982 notation of "longstanding" post-voiding dribbling.  The examiner must also consider the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

(b) Heart Disorder(s) -Is it at least as likely as not (i.e., a 50 percent or greater probability) that any heart disorder had its onset during, or is otherwise related to, his active duty service, to include the Veteran's presumed exposure to herbicidal agents while service in the Republic of Vietnam or his in-service complaints of chest pain?

Furthermore, is it at least as likely as not (i.e., a 50 percent or greater probability) that any heart disorder was caused or aggravated beyond its natural progression by his service-connected hypertension, to include the medications he takes for such?  In this regard, the Board emphasizes that causation and aggravation are two separate inquiries, and both must be answered.

In offering any opinion, the examiner must consider the full record, to include the August 2015 diagnosis of paroxysmal atrial flutter with slow ventricular response and symptomatic bradycardia.  The examiner must also consider the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

(c) Vascular Disorder and Gout-Is it at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed vascular disorder and/or gout (hyperuricemia) had its onset during, or is otherwise related to, his active duty service, to include the Veteran's presumed exposure to herbicidal agents while service in the Republic of Vietnam, and/or changes in pressure from flying planes in service?

Furthermore, is it at least as likely as not (i.e., a 50 percent or greater probability) that any heart disorder was caused or aggravated beyond its natural progression by his service-connected hypertension, to include the medications he takes for such?  In this regard, the Board emphasizes that causation and aggravation are two separate inquiries, and both must be answered.

In offering any opinion, the examiner must consider the full record, to include the February 1979 treatment record in which the Veteran was diagnosed with high blood pressure and increased uric acid.  The examiner must also consider his lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

(d)  Hiatal Hernia-Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hiatal hernia or GERD had its onset during, or is otherwise related to, his active duty service, to include his March 1975 diagnosis of a small sliding hiatal hernia or his complaints of chest pain?

In offering any opinion, the examiner must consider the full record, to include the August 1972 report of indigestion and chest pain, the December 1975 notation of peptic acid and reflux symptoms, the February 1979 notation of chest pain, and the January 1991 notation of chest pain related to GERD that was ongoing for fifteen years.  The examiner must also consider the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any documented problems in the Veteran's service treatment records.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination to determine whether there is a relationship between any current allergy disorder, to include allergic rhinitis, and his military service.  The claims file must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the entire record, to include the Veteran's lay statements concerning the onset and continuity of symptomatology, the examiner address the following:

(a)  Identify any currently diagnosed allergy disorder(s), to include allergic rhinitis.  The examiner should address the diagnosis of rhinitis in May 1983, and the November 2010 notation of positive allergic rhinitis throughout the years since the Vietnam War.

(b)  With regard to any diagnosis, is it at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during, or is otherwise related to, his active duty service.

In offering any opinion, the examiner must consider the full record, to include the August 1972 report of sneezing problems, the 1975 or 1976 notation of frequent sneezing, the October 1976 and December 1976 reported of frequent sneezing, the May 1983 diagnosis of rhinitis, and the November 2010 VA treatment record noting a history of chronic allergic rhinitis since the Vietnam war.  The examiner must also consider the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any documented problems in the Veteran's service treatment records.

5.  Schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his lumbar spine disability.  The claims file must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The lumbar spine should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide an assessment of any functional impairment, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), as well as what effects, if any, the Veteran's lumbar spine disability may have on his ability to work.

If the Veteran's disability is manifested by neurological deficits, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).  In so doing, the examiner should specifically indicate whether the Veteran has intervertebral disc syndrome and, if so, should describe the frequency and duration of incapacitating episodes, if any.  The examiner should also indicate whether he has any impairment of bladder or bowel function as a result of service-connected lumbar spine disability.

A complete medical rationale for all opinions expressed must be provided.

6.  Schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his hypertension.  The claims file must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

After examination of the Veteran and review of the claims file, the examiner should record his blood pressure readings and note whether his diastolic pressure is predominantly 130 or more; predominantly 120 or greater; predominantly 110 or more; or, whether his systolic pressure is predominantly 200 or more.

The examiner should provide an assessment of any functional impairment cause by the Veteran's hypertension, to include any effect that such may have on his ability to work.

A complete medical rationale for all opinions expressed must be provided.

7.  Schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his anxiety disorder.  The claims file must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of his service-connected anxiety disorder, as well as the impact that such has on his social and occupational functioning.

Finally, the examiner is asked to provide a full description of any functional effects that his anxiety disorder has on his activities of daily living, to include employment.

A complete medical rationale for all opinions expressed must be provided.

8.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


